                     1    ROPES & GRAY LLP                                         ROPES & GRAY LLP
                          Rocky C. Tsai (CA Bar No. 221452)                        Gregg M. Galardi (admitted pro hac vice)
                     2    3 Embarcadero Center                                     Keith H. Wofford (pro hac vice requested)
                          San Francisco, CA 94111                                  Daniel G. Egan (admitted pro hac vice)
                     3    Telephone: (415) 315-6369                                1211 Avenue of the Americas
                          Facsimile: (415) 315-6350                                New York, NY 10036
                     4    Email: rocky.tsai@ropesgray.com                          Telephone: (212) 596-9000
                                                                                   Facsimile: (212) 596-9090
                     5                                                             Email: gregg.galardi@ropesgray.com
                          ROPES & GRAY LLP                                                keith.wofford@ropesgray.com
                     6    Andrew G. Devore (pro hac vice pending)                         daniel.egan@ropesgray.com
                          Prudential Tower
                     7    800 Boylston Street
                          Boston, MA 02199
                     8    Telephone: (617) 951-7000
                          Facsimile: (617) 951-7050
                     9    Email: andrew.devore@ropesgray.com

                         Attorneys for Elliott Management Corporation, on behalf of itself
                    10   and certain funds and accounts managed, advised, or sub-advised by it
                    11
                                                      UNITED STATES BANKRUPTCY COURT
ROPES & GRAY LLP




                    12                                NORTHERN DISTRICT OF CALIFORNIA
                                                           SAN FRANCISCO DIVISION
                    13
                           In re:                                                  Bankruptcy Case
                    14                                                             No. 19-30088 (DM)
                           PG&E CORPORATION,
                    15                                                             Chapter 11
                                    -and-
                    16                                                             (Lead Case)
                           PACIFIC GAS AND ELECTRIC
                    17     COMPANY,                                                (Jointly Administered)
                    18                    Reorganized Debtors.

                    19                                                             APPLICATION FOR ADMISSION OF
                                                                                   ATTORNEY KEITH H. WOFFORD PRO
                    20                                                             HAC VICE
                              Affects PG&E Corporation
                    21                                                             [No Hearing Requested]
                              Affects Pacific Gas and Electric Company
                    22
                              Affects both Debtors
                    23

                    24
                          *All papers shall be filed in the Lead Case, No.
                    25    19-30088 (DM)

                    26

                    27

                    28


                   Case: 19-30088       Doc# 8589        Filed: 07/31/20        Entered: 07/31/20 06:18:54           Page 1 of
                                                                     3
                     1           Pursuant to B.L.R. 1001-2(a) and Civil L.R. 11-3, Keith H. Wofford, an active member in
                     2   good standing of the bar of the State of New York, and admitted to practice before the U.S. Supreme
                     3   Court, the U.S. Court of Appeals for the Second and Third Circuits, the U.S. District Court for the
                     4   Eastern District of Michigan, the U.S. District Court for the Eastern District of New York, and the
                     5   U.S. District Court for the Southern District of New York, hereby applies for admission to practice
                     6   in the Northern District of California on a pro hac vice basis representing Elliott Management
                     7   Corporation, on behalf of itself and certain funds and accounts managed, advised, or sub-advised
                     8   by it, in the above-entitled action.
                     9           In support of this application, I certify on oath that:
                    10           1.      I am an active member in good standing of a United States Court or of the highest
                    11    court of another State or the District of Columbia, as indicated above;
ROPES & GRAY LLP




                    12           2.      I agree to abide by the Standards of Professional Conduct set forth in Local Rule
                    13    11-4, and agree to become familiar with the Local Rules and the Bankruptcy Dispute Resolution
                    14    Program of this Court; and,
                    15           3.      An attorney who is a member of the bar of this Court in good standing and who
                    16    maintains an office within the State of California has been designated as co-counsel in the above-
                    17    entitled action. The name, address and telephone number of that attorney is:
                    18                   Rocky C. Tsai (CA Bar No. 221452)
                    19                   3 Embarcadero Center
                                         San Francisco, CA 94111
                    20                   Telephone: (415) 315-6369
                                         Facsimile: (415) 315-6350
                    21                   Email: rocky.tsai@ropesgray.com
                    22
                                 I declare under penalty of perjury that the foregoing is true and correct.
                    23

                    24   Dated: July 31, 2020                                     /s/ Keith H. Wofford
                                                                                 Keith H. Wofford
                    25

                    26

                    27

                    28


                   Case: 19-30088      Doc# 8589       Filed: 07/31/20     Entered: 07/31/20 06:18:54         Page 2 of
                                                                   3
Case: 19-30088   Doc# 8589   Filed: 07/31/20   Entered: 07/31/20 06:18:54   Page 3 of
                                         3
